DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 8/18/2022 have been received and entered into the case. Claims 3 and 13-31 have been canceled. Claims 1-2 and 4-12 are pending, Claims 9-12 have been withdrawn, and Claims 1-2 and 4-8 have been considered on the merits, insofar as they read on the elected species of Formula (3): X = a x (B + D) ± b. All arguments have been fully considered.

Withdrawn Objections
Objections are withdrawn in view of applicant’s amendments.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments.
Rejections of Claim 3 under 35 U.S.C. 101 are withdrawn in view of applicant’s amendments – Claim 3 has been cancelled.
Rejections of Claim 3 under nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-5 and 8-9 of co-pending Application No. 16/454,064 (referred to as the ‘064 application) are withdrawn in view of applicant’s amendments – Claim 3 has been cancelled.
Rejections of Claims 1-6 and 8 under nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No 10,712,354 (referred to as the ‘354 patent) are withdrawn in view of applicant’s amendments.
Rejections of Claims 1-4 and 6 under nonstatutory obviousness-type double patenting as being unpatentable over claims 5-13 and 17 of U.S. Patent No 10,746,723 (referred to as the ‘723 patent) are withdrawn in view of applicant’s amendments.
Rejections of Claims 1-6 under nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 5-13 of U.S. Patent No 10,634,661 (referred to as the ‘661 patent) are withdrawn in view of applicant’s amendments.
Rejections of Claims 1-3 and 5 under nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No 10,739,361 (referred to as the ‘361 patent) are withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Claims 1-2 and 4-8 are directed to a method of quantitative analysis of a component to be analyzed in a blood sample, comprising calculating a dilution factor of a blood sample using an internal standard substance and an external standard substance, measuring a concentration of the internal standard substance and a concentration of the external standard substance in the blood sample diluted with a diluent buffer, and calculating the dilution factor of the blood sample based on measured values of these concentrations.
Claim 1 recites a method comprises method steps. Thus, the claim is to a process, which is one of the statutory categories of invention. Claim 1 recites “calculating” steps, these limitations therefore recite a mathematical calculation. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, these limitations in claim 1 fall into the “mathematical concept” grouping of abstract ideas. In addition, this type of arithmetic calculation can be practically performed in the human mind. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of these limitations. Thus, these limitations in claim 1 also fall into the “mental process” groupings of abstract ideas. Accordingly, these limitations in claim 1 recite a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG). Besides the abstract idea, claim 1 recites the additional element of “diluting the blood sample with a diluent buffer” and “measuring a concentration of the internal standard substance and a concentration of the external standard substance in the blood sample diluted with the diluent buffer”. These limitations do not provide any information as to how to quantitatively analyze a component in the blood sample using the dilution factor, but instead covers diluting a sample and any possible way of measuring a substance. In fact, these limitations are recited at such a high level of generality. These limitations thus fail to meaningfully limit the claim because they do not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. In addition, claim 1 recites “wherein” clauses, which further limit the claimed internal standard substance, external standard substance, and diluent buffer. These limitations are recited at such a high level of generality, and thus fail to meaningfully limit the claim because they do not require any particular application of the recited calculation, and are at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, these limitations in claim 1 do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception. These limitations in claim 1 do not amount to significantly more than the abstract idea itself. Accordingly, claim 1 is not eligible and should be rejected under 35 U.S.C. § 101.
Claims 2 and 4-8 recite “wherein” clauses. These limitations are recited at such a high level of generality, and thus fail to meaningfully limit the claims because they do not require any particular application of the recited calculation, and are at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, these limitations in claims 2 and 4-8 do not integrate the recited judicial exception into a practical application and the claims are therefore directed to the judicial exception. These limitations in claims 2 and 4-8 do not amount to significantly more than the abstract idea itself. Accordingly, claims 2 and 4-8 are not eligible and should be rejected under 35 U.S.C. § 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-5 and 8-9 of co-pending Application No. 16/454,064 (referred to as the ‘064 application).
Claims 1, 3-5 and 8-9 of the ‘064 application recite a blood analysis method for measuring a concentration of a target component to be analyzed, the blood analysis method comprising: a step of diluting a collected blood sample with an aqueous diluent solution; a step of determining a dilution factor by comparing a normal value of a first normal component which is homeostatically present in blood with a measured concentration value of the first normal component in the blood sample diluted with the diluent solution, wherein the normal value is an average homeostatic concentration value of the first normal component in blood plasma; and a step of analyzing the concentration of the target component to be analyzed in the blood sample, wherein the diluent solution does not contain the first normal component which is homeostatically present in blood as a component and the method performs measuring an amount of hemolysis in the blood sample, determining a correction factor based on a predetermined relationship between the amount of hemolysis in the blood sample and a variation in detected concentration of the first normal component in the blood plasma caused by hemolysis, correcting the dilution factor according to the correction factor, and analyzing the concentration of the target component to be analyzed using the corrected dilution factor, wherein the first normal component is one or more of sodium ions, potassium ions, and total proteins.
This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that the claimed invention allows the use of sodium, chloride, or protein as an external standard substance, which was not possible using conventional methods, therefore improves other technology or technical field, that the claimed invention requires the blood sample to be diluted and thus, transforms the blood sample to a different state or thing, that in the claimed invention, a combination of steps including diluting an amount of the blood sample with a diluent buffer and measuring a concentration of the external standard substance in the blood sample diluted with the diluent buffer as specified in the claims, and calculating the dilution ratio, all of which together meaningfully limited the use of a calculating step to a practical application of analysis of a component in the blood sample, and that the recited step “diluting” and “measuring” of claim 1, and claims depending therefrom, amounts to significantly more than a judicial exception.
These arguments are not found persuasive because limitations in rejected claim 1 recite “calculating a dilution factor of the blood sample using an internal standard substance and an external standard substance,” and “calculating the dilution factor of the blood sample based on measured values of these concentrations.”, which have a BRI that requires performing an arithmetic calculation (addition and division) in order to obtain the dilution factor. These limitations therefore recite a mathematical calculation. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, limitations in rejected claim 1 fall into the “mathematical concept” grouping of abstract ideas. In addition, this type of simple arithmetic calculation (addition and division) can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by school-aged children studying mathematics. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of these limitations. Thus, limitations in rejected claim 1 also fall into the “mental process” groupings of abstract ideas. Accordingly, limitations in rejected claim 1 recite a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG). Besides the abstract idea, the claim recites the additional element of “diluting the blood sample with a diluent buffer” and “measuring a concentration of the internal standard substance and a concentration of the external standard substance in the blood sample diluted with the diluent buffer”. These limitations do not provide any information as to how to quantitatively analyze a component in the blood sample using the dilution factor, but instead covers diluting a sample and any possible way of measuring a substance. In fact, these limitations are recited at such a high level of generality. These limitations thus fail to meaningfully limit the claim because they do not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, these limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception. Applicant may amend claim 1 to recite specific method(s) used for measurements and correlation between calculated dilution factor and analysis patterns / results.

Applicant argues that claims of the '064 application do not teach or suggest Applicant’s claimed method.
These arguments are not found persuasive because the '064 application does teach a blood analysis method for measuring a concentration of a target component to be analyzed, comprising diluting a blood sample with an aqueous diluent solution, determining a dilution factor by comparing a measured concentration of an internal standard substance includes glycerol-3-phosphate and a measured concentration of an external standard substance includes sodium.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651